UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1012



In re:   ROGER CHARLES DAY, JR.,



                Petitioner.



                 On Petition for Writ of Mandamus.
                       (3:07-cr-00154-JAG-3)


Submitted:   March 29, 2015                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Roger Day, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roger Day, Jr., petitions for a writ of mandamus, citing 28

U.S.C. § 455 (2012) and alleging bias on the part of the district

court judge.     He seeks an order from this court directing the

district court judge to recuse himself. We find the present record

does not warrant an order requiring the district court judge to

recuse himself.    Accordingly, although we grant leave to proceed

in forma pauperis, we deny the mandamus petition.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                      2